Case 1:20-cv-01875-PAB-KMT Document 45 Filed 10/27/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


  Civil Action No. 20-cv-01875-PAB-KMT

  ESTATE OF DERAMUS DEWAYNE LEMUEL, by and through its personal representative
           Elizabeth Lemuel,
  ELIZABETH LEMUEL, individually,
  Z.D.-L.M.L., individually, a minor, by and by and through their legal guardian Elizabeth
  Lemuel,
  D.J.L., individually, a minor, by and through their legal guardian Elizabeth Lemuel,
  D.S.L., individually, a minor, by and through their legal guardian Elizabeth Lemuel, and
  Z.A.T.L., individually, a minor, by and through their legal guardian Elizabeth Lemuel,

         Plaintiffs,

  v.

  EL PASO COUNTY, COLORADO,
  ARMOR CORRECTIONAL HEALTH SERVICES, INC.,
  DEPUTY DANIEL LEBARON, in his individual capacity,
  DEPUTY BRITTANY STUBBS, in her individual capacity,
  DEPUTY ANN BELL, in her individual capacity,
  DEPUTY BRANDON BURGESS, in his individual capacity,
  SERGEANT KIMBERLY MILLER, in her individual capacity,
  SERGEANT JAMES RODRIGUEZ, in his individual capacity,
  DEPUTY JOHN BRIENZA, in his individual capacity,
  DEPUTY CHADWICK YOUNG, in his individual capacity,
  SERGEANT CODY WRIGHT, in his individual capacity,
  DEPUTY KEVIN THORPE, in his individual capacity,
  NURSE DIANNA BEDIA, in her individual capacity, and
  NURSE ROBIN BAUER, in her individual capacity,

         Defendants,

  and

  EL PASO COUNTY, COLORADO,
  DEPUTY DANIEL LEBARON, in his individual capacity,
  DEPUTY BRITTANY STUBBS, in her individual capacity,
  DEPUTY ANN BELL, in her individual capacity,
  DEPUTY BRANDON BURGESS, in his individual capacity,
  SERGEANT KIMBERLY MILLER, in her individual capacity,
Case 1:20-cv-01875-PAB-KMT Document 45 Filed 10/27/20 USDC Colorado Page 2 of 3




  SERGEANT JAMES RODRIGUEZ, in his individual capacity,
  DEPUTY JOHN BRIENZA, in his individual capacity,
  DEPUTY CHADWICK YOUNG, in his individual capacity,
  SERGEANT CODY WRIGHT, in his individual capacity,
  DEPUTY KEVIN THORPE, in his individual capacity,

         Third-Party Plaintiffs,

  v.

  UCH-MHS d/b/a UNIVERSITY OF COLORADO HEALTH MEMORIAL HOSPITAL
  CENTRAL,
  LESLIE MOATS, M.D., and
  REBECCA EIGHTEEN, RN,

        Third-Party Defendants.



                                    ENTRY OF APPEARANCE
                                           *

         Jessie M. Fischer of FARACI LEASURE, LLC hereby enters her appearance on behalf

  of Defendant Leslie Moats, M.D.


  DATED this 27th day of October, 2020.


                                           s/ Jessie M. Fischer
                                           Paul A. Faraci, Esq.
                                           Jessie M. Fischer, Esq.
                                           FARACI LEASURE, LLC
                                           4500 Cherry Creek Drive South, Suite 675
                                           Glendale, Colorado 80246
                                           Telephone: (720) 904-1190
                                           Fax: (720) 294-1190
                                           Email: pfaraci@faracileasure.com
                                                   jfischer@faracileasure.com

                                           Attorneys for Defendant
                                           Leslie Moats, M.D.
                                              2
Case 1:20-cv-01875-PAB-KMT Document 45 Filed 10/27/20 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 27th day of October, 2020, the foregoing
  ENTRY OF APPEARANCE was electronically filed with the Clerk of Court using the
  CM/ECF system which will send notification of such filing to all counsel of record.




                                               /s/ Adrienne Abatemarco




                                                 3
